Citation Nr: 0323420	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of left knee patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

Evaluation of right knee patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

Evaluation of residuals of a fracture of the right ulna 
(major), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran service on active duty from October 1991 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
left knee patellofemoral pain syndrome; right knee 
patellofemoral pain syndrome; and residuals of a fracture of 
the right ulna (major).  All were assigned non-compensable 
ratings effective from October 1995.  In an August 1997 
rating decision, a 10 percent rating was assigned for left 
knee patellofemoral pain syndrome, effective October 1995.  
In an October 1999 rating decision, 10 percent ratings were 
also assigned for right knee patellofemoral pain syndrome and 
residuals of a fracture of the right ulna (major), effective 
from October 1995.

In a January 2003 decision, the Board addressed and resolved 
additional issues in appellate status, but noted that the 
issues listed on the front page of this decision would be 
undergoing additional development.  This development has been 
undertaken.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, in August 2002, the veteran was issued a letter 
which included discussion of VCAA, but the issues subject to 
this remand were not specifically addressed.  Accordingly, 
the appropriate actions should be undertaken to ensure that 
the directives of VCAA have been followed.  Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran is hereby informed that if there is 
evidence supporting the issue on appeal, he must submit that 
evidence to VA.

In addition, the Board notes that in April 2003, the veteran 
was afforded a VA examination.  This evidence has not been 
afforded initial review by the agency of original 
jurisdiction.  Thus, the new evidence must be referred for 
that review.  The Board notes that in conjunction with this 
action, it would be useful if the examiner would provide the 
questions which correspond to the answers he provided in the 
VA examination report.  A copy of the questions should be 
associated with the April 2003 VA examination report.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.

3.  The examiner who conducted the April 
2003 VA examination and/or other 
appropriate personnel should provide the 
questions which correspond to the answers 
provided in the VA examination report.  A 
copy of the questions should be 
associated with the April 2003 VA 
examination report.  

4.  Upon completion of the requested 
actions, the issues on appeal should be 
readjudicated taking into consideration 
the additional evidence of record.  
Thereafter, if any claim remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures to include an issuance of a 
supplemental statement of the case.

The appellant has the right to submit additional evidence 
and`	 argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


